Citation Nr: 1508429	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 letter decision and a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system also contains a January 2009 Report of Contact, a December 2009 statement from the appellant's representative, and complete copies of the February 2009 and May 2010 notification letters; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)

REMAND

Cause of Death

The Veteran's death certificate reflects that he died on August [redacted], 2008.  The immediate cause of death was anoxic encephalopathy, with an underlying cause of respiratory arrest due to an unknown etiology.

At her August 2013 videoconference hearing before the Board, the appellant testified that the Veteran was treated at a VA medical facility the Monday before his death; that Friday he was taken to a private hospital after calling 911, and then transferred to hospice care.  In the April 2010 VA medical opinion, the VA examiner commented upon treatment notes from the Phoenix VA Medical Center (VAMC), including treatment in July 2008 prior to the Veteran's death.  The VA examiner also commented upon records from Banner Thunderbird Hospital dated in August 2008, and noted those records stated the Veteran had been transferred from Boswell Hospital.  Finally, the VA examiner noted the Veteran was transferred to the Hospice of Arizona inpatient unit in Plaza Del Rio, where the Veteran passed away.  Although apparently reviewed and commented upon by the April 2010 VA examiner, the VA and private treatment records surrounding the Veteran's death are not currently associated with the evidentiary record.  On remand, the AOJ should obtain all VA treatment records dated from February 2008 until the Veteran's death in August 2008, and should make appropriate efforts to obtain all treatment records from Boswell Hospital, Banner Thunderbird Hospital, and the Hospice of Arizona.

At the time of his death, the Veteran was service connected for Behcet's syndrome, and a mood disorder as secondary to the Behcet's syndrome.  The April 2010 VA examiner opined that the Veteran's cause of death was anoxic encephalopathy from a cardiorespiratory arrest secondary to upper gastrointestinal bleeding.  The VA examiner opined that the cause of death was less likely as not a result of the Veteran's Behcet's syndrome because medical literature mentioned "that the most frequent extraoral sites of gastrointestinal involvement [of Behcet's syndrome] are the ileocecal region and the colon.  The [Veteran] had upper endoscopy findings at Banner Thunderbird Hospital that he had severe esophagitis and coffee ground blood in his stomach."  The April 2010 VA examiner noted the Veteran's history of alcohol abuse was mentioned multiple times in the hospital notes, as well as in his VA psychology notes.

The appellant testified before the Board that the Veteran would drink because he wanted the pain to go away, and noted the Veteran constantly had pain in his joints.  See also December 2007 VA joints examination report (Veteran developed diffuse joint pain in all joints of the body from his Behcet's syndrome).  Further, the Veteran's VA treatment notes indicate the Veteran's alcohol use may have been associated with his service-connected mood disorder, in that the Veteran would use alcohol to cope with his physical problems, deteriorating health, pain, and frustration.  See, e.g., June 2005 VA psychiatric examination report.  The appellant also contends that the various medications the Veteran took for his service-connected Behcet's syndrome and/or mood disorder may have caused or contributed to the Veteran's death.  See May 2010 notice of disagreement.  Finally, the appellant contends that the Veteran's service-connected Behcet's syndrome was "naturally insidious," and progressively affected his physical, emotional, and mental health, to include his neurological system.  See August 2013 videoconference hearing testimony; March 2009 request for reconsideration; see also August 1998 Wade Park VAMC discharge summary (one of the concerns of Behcet's is a thromboembolic event).  

The Veteran's VA treatment records indicate that the Veteran was previously treated for gastrointestinal bleeding.  See June 2005 VA arthritis examination report (prior medical history of gastrointestinal bleed in January 2003, with gastritis, and current finding of a possible recurrence of the gastrointestinal bleed).  Further, the Veteran's journal entries dated from January 2004 to January 2008 outlined the multitude of physical symptoms the Veteran suffered which he attributed to his Behcet's syndrome, which included difficulty breathing, cramps around his rib cage, constipation, lack of appetite, nausea, migraines, memory loss, dizziness, and balance problems.

As the April 2010 VA examiner did not address the potential connections between the Veteran's past alcohol use and his service-connected mood disorder and/or Behcet's syndrome, the medications the Veteran took for his service-connected Behcet's syndrome and associated pain as well as his service-connected mood disorder or their potential side effects from long-term use, the Veteran's previous treatment for gastrointestinal bleeding, or the full nature and effects of the Veteran's service-connected Behcet's syndrome, the Board finds that on remand, an addendum VA medical opinion should be obtained.

Accrued Benefits

On February 2, 2009, the appellant was informed of the St. Paul RO's decision denying entitlement to accrued benefits.  In the March 2009 request for reconsideration, the Veteran's representative noted there was missing information from a pending claim for the Veteran.  On May 20, 2010, the appellant was informed of the St. Paul RO's rating decision which again denied entitlement to accrued benefits.  The Veteran's May 2010 notice of disagreement stated that it was in reference to the May 21, 2010 [sic] adverse decision letter.  The Board finds the appellant therefore timely expressed her disagreement with both the denial of entitlement to service connection for the Veteran's death, as well as the denial of accrued benefits.  To date, the AOJ has not provided the appellant with a statement of the case in response to this timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that the evidence of record indicates that at the time of the Veteran's death, he had pending appeals before VA for entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the right leg, entitlement to a disability rating in excess of 40 percent for Behcet's syndrome, entitlement to a disability rating in excess of 50 percent for a mood disorder, and entitlement to a total disability rating based upon individual unemployability (TDIU).  See May 2008 notice of disagreement; August 2006 notice of disagreement.  

The Board further notes that the December 2009 VCAA notice only informed the appellant of the conditions for which the Veteran was service-connected at the time of his death, and the evidence needed to substantiate her claim for service connection of the cause of the Veteran's death; the appellant was not advised as to the evidence needed to substantiate her claim for accrued benefits.  On remand, the AOJ should provide the appellant with proper VCAA notice regarding her claim for accrued benefits.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a new VCAA notice, including notice regarding her claim for accrued benefits.

2. The AOJ should ask the appellant to identify any outstanding relevant private treatment records regarding the Veteran's service-connected disabilities and/or the causes of his death.  The AOJ should undertake appropriate development to obtain all outstanding pertinent private treatment records, to include the Veteran's 2008 treatment records from Boswell Hospital, Banner Thunderbird Hospital, and the Hospice of Arizona inpatient unit at Plaza Del Rio.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the records on her own.

3. The AOJ should obtain all outstanding VA treatment records, to include records from the Phoenix VAMC dated from February 2008 until the Veteran's death in August 2008.  All obtained records should be associated with the evidentiary record.

4. After #2 and #3 have been completed, and after all records obtained have been associated with the evidentiary record, the AOJ should obtain an addendum opinion from the April 2010 VA physician.  If the physician is no longer available, obtain an opinion from another physician with appropriate expertise to determine the nature and etiology of the cause(s) of the Veteran's death.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the physician.  The addendum opinion must include a notation that this record review took place.

After reviewing the evidentiary record, the examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected Behcet's syndrome caused or contributed to the causes of the Veteran's death?

The examiner should specifically address the nature and all manifestations and effects of the Veteran's Behcet's syndrome, to include addressing the multitude of physical complaints and symptoms as described in the Veteran's journal entries, to include difficulty breathing, cramps around his rib cage, constipation, lack of appetite, nausea, migraines, memory loss, dizziness, and balance problems.

The examiner should also specifically discuss all of the medications used by the Veteran to treat his service-connected Behcet's syndrome and its symptoms (including pain), to include all prescription and over-the-counter medications, and any effects from the medications and their long-term use.  See, e.g., October 2003 Veteran statement (side effect of some of the drugs tried on the Veteran was internal bleeding); June 2001 Travel Board hearing testimony (Veteran reported that a side effect of some of the medications suggested for his Behcet's syndrome was internal bleeding).

The examiner should also specifically address the Veteran's past treatment for gastrointestinal symptoms, to include gastrointestinal bleeding.  See, e.g., June 2005 VA arthritis examination report (noting the Veteran was treated for a UGI bleed in January 2003, and examiner assessed a possible recurrence of the GI bleed); September 2001 Wade Park VAMC rheumatology outpatient clinic note (Veteran complained of epigastric discomfort/nausea/vomiting, and physician suspected chronic gastritis with possible reflux and esophagitis); see also Veteran's journal entries dated January 2004 to January 2008(include multiple complaints of cramps around his rib cage, constipation, lack of appetite, and nausea).

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected mood disorder caused or contributed to the causes of the Veteran's death?

The examiner is asked to specifically address the medications used by the Veteran to treat his service-connected mood disorder, and any effects from the medications and their long-term use.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's alcohol use/abuse was caused by his service-connected mood disorder and/or his service-connected Behcet's syndrome?

The examiner should specifically address the June 2005 VA psychiatric examination report which stated that the Veteran would use alcohol to cope with his physical problems, deteriorating health, pain, and frustration.  See also August 2002 Brecksville VAMC discharge summary (Veteran was convinced his alcohol use was a result of his depression); May 1998 Brecksville VAMC discharge summary (Veteran was treated for alcohol dependency with psychological depression).

The examiner is also asked to address the appellant's testimony that the Veteran would drink because he wanted the pain in his joints from his Behcet's syndrome to go away.  See August 2013 videoconference hearing testimony; see also December 2007 VA joints examination report (Veteran developed diffuse joint pain in all joints of the body from his Behcet's syndrome).  The examiner should also note that the Veteran's mood disorder was service-connected as secondary to his Behcet's syndrome.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's alcohol use/abuse was aggravated by his service-connected mood disorder and/or his service-connected Behcet's syndrome?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) If the examiner finds that the Veteran's alcohol use/abuse was caused or aggravated by his mood disorder and/or his Behcet's syndrome, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's alcohol use/abuse caused or contributed to the causes of the Veteran's death?

The examiner should specifically address the April 2010 VA examiner's opinion that the Veteran's anoxic encephalopathy from a cardiorespiratory arrest was secondary to upper gastrointestinal bleeding, and the April 2010 VA examiner's notation that the Veteran's history of alcohol abuse was mentioned multiple times in the hospital notes surrounding his death.

f) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death is otherwise related to the Veteran's military service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran was competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1, #2, and #3 have been completed, and any records obtained associated with the evidentiary record, the AOJ must issue a statement of the case, and notify the appellant and her representative of her appellate rights, with respect to the issue of entitlement to accrued benefits.  The appellant and her representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the appellant perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The AOJ is to note that the current evidence of record indicates that at the time of the Veteran's death, he had pending appeals for entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the right leg, entitlement to a disability rating in excess of 40 percent for Behcet's syndrome, entitlement to a disability rating in excess of 50 percent for a mood disorder, and entitlement to TDIU.  See May 2008 notice of disagreement; August 2006 notice of disagreement.

6. After the above development has been completed, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the claim for service connection for the cause of the Veteran's death remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

